DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao (2005/0207035) in view of Wang et al. (2007/0010594) and Lee (2006/0109683).
With respect to claims 1, 11-15, and 18, Nagao teaches a light diffusion film (via 15) module (15-19), comprising: a first optical film (16b) including a first substrate (161), a plurality of first optical elements (bottom items 162b-162o) irregularly arranged as an array on a first light incident side of the first substrate (Fig. 4), and a plurality of second optical elements (162b-162o) arranged as an array on a first light outputting side of the first substrate (Fig. 4), each of the first optical elements including at least one first inclined lateral face non-parallel to the first substrate (Fig. 4), the first inclined lateral faces of the first optical elements being partially parallel thereamong (Fig. 4), each of the second optical elements including at least one second inclined lateral face non-parallel to the first substrate (Fig. 4), the second inclined lateral faces of the second optical elements being partially parallel thereamong (Fig. 4), the first optical elements and the second optical elements being configured as not being aligned in position one by one (Fig. 4).
Nagao does not explicitly teach the first inclined lateral faces of the first optical elements being not all parallel thereamong, the second inclined lateral faces of the second optical elements being not all parallel thereamong; a second optical film stacked on the first optical film, the second optical film including a second substrate and a plurality of third optical elements arranged as an array on a second light outputting side of the second substrate, each of the third optical elements including at least one third inclined lateral face non-parallel to the second substrate, and the second substrate including a second light incident side adjacent to the first optical film (claim 1); wherein the third optical elements are regularly arranged on the second light outputting side of the second substrate (claim 11); wherein each adjacent two of the third optical elements are spaced at an interval; the intervals of the third optical elements are the same (claim 12); wherein the third inclined lateral faces of the third optical elements are parallel thereamong (claim 13); wherein the second light incident side of the second substrate comprises a rough surface (claim 14); wherein each of the third optical elements has a shape of polygonal pyramid, cone, frustum, strip, or a combination thereof (claim 15); further comprising a third optical film stacked on the second optical film; the third optical film comprises a third substrate and a plurality of fourth optical elements arranged as an array on a third light outputting side of the third substrate; each of the fourth optical elements has an arc-shaped structure protruding in a direction away from the third substrate (claim 18).  
As for claim 1, Wang also drawn to optical films, teaches a first inclined lateral faces of a first optical elements being not all parallel thereamong (Fig. 5), a second inclined lateral faces of a second optical elements being not all parallel thereamong (Fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use non-parallel faces of Wang in the light diffusion film module of Nagao, in order to enhance brightness and reduce moire effect in a single film (paragraph 13 of Wang). 

As for claim 1, Lee also drawn to optical films, teaches a second optical film (350) stacked on the first optical film (321), the second optical film including a second substrate (Fig. 9) and a plurality of third optical elements (paragraphs 64-66) arranged as an array on a second light outputting side of the second substrate (Fig. 9), each of the third optical elements including at least one third inclined lateral face non-parallel to the second substrate (paragraphs 64-66), and the second substrate including a second light incident side (at 350a) adjacent to the first optical film (Fig. 9).  
As for claim 11, Lee teaches wherein the third optical elements are regularly arranged on the second light outputting side of the second substrate (Figs. 4 and 9).  
As for claim 12, Lee teaches wherein each adjacent two of the third optical elements are spaced at an interval; the intervals of the third optical elements are the same (Figs. 4 and 9).  
As for claim 13, Lee teaches wherein the third inclined lateral faces of the third optical elements are parallel thereamong (Figs. 4 and 9).  
As for claim 14, Nagao teaches wherein the second light incident side of the second substrate comprises a rough surface (350a).  
As for claim 15, Nagao teaches wherein each of the third optical elements has a shape of polygonal pyramid, cone, frustum, strip, or a combination thereof (Figs. 4 and 9).  
As for claim 18, Nagao teaches further comprising a third optical film (334) stacked on the second optical film (Fig. 9); the third optical film comprises a third substrate and a plurality of fourth optical elements arranged as an array on a third light outputting side of the third substrate; each of the fourth optical elements has an arc-shaped structure protruding in a direction away from the third substrate (Fig. 9).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the second optical film and third optical film of Lee in the light diffusion film module of Nagao, in order to enhance the brightness produces by the film module (paragraph 18 of Lee) and to improve brightness characteristic from every viewing angle (paragraph 21 of Lee). 

With respect to claim 2, Nagao teaches wherein at least one of the first and second optical films is made of a transparent material (paragraph 51).  
As for claim 3, Nagao teaches wherein each adjacent two of the first optical elements are spaced at an interval; the intervals of the first optical elements are partially the same (Fig. 4).  
As for claim 5, Nagao teaches wherein each of the first optical elements has a size, and the sizes of the first optical elements are partially the same (Fig. 4).  
As for claim 7, Nagao teaches wherein the second optical elements are linearly arranged on the first light outputting side of the first substrate (Fig. 4).  
As for claim 8, Nagao teaches wherein each of the second optical elements has a shape of polygonal pyramid, frustum, sector-shaped column (Fig. 4), or a combination thereof.  
As for claim 9, Nagao teaches wherein the second optical elements are irregularly arranged on the first light outputting side of the first substrate (Fig. 4).  
As for claim 10, Nagao teaches wherein each adjacent two of the second optical elements are spaced at an interval; the intervals of the second optical elements are partially the same (Fig. 4).  
As for claim 19, Nagao teaches an array light source (paragraph 37); and the light diffusion film module of claim 1 (15-19), which is stacked on the array light source (Fig. 1).  

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao, Wang, and Lee, as is applied to claim 1 above, further in view of Cho (WO2013/032286A1).
With respect to claims 4 and 6, Nagao, Wang, and Lee teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein each of the first optical elements has a shape of polygonal pyramid, cone, frustum, or a combination thereof (claim 4); wherein each of the second optical elements has a shape of semi-sphere, semi-spheroid, polygonal pyramid, cone, frustum, or a combination thereof (claim 6).  
As for claim 4, Cho also drawn to optical films, teaches wherein each of the first optical elements has a shape of polygonal pyramid, cone, frustum, or a combination thereof (paragraphs 14, 42-45 and Figs. 2-4).  
As for claim 6, Cho teaches wherein each of the second optical elements has a shape of semi-sphere, semi-spheroid, polygonal pyramid, cone, frustum, or a combination thereof (paragraphs 14, 42-45 and Figs. 2-4).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the polygonal pyramid shape of Cho in place of the prism shapes of the first and second optical elements of Nagao, since Cho teaches prism shapes and polygonal pyramid shapes are obvious alternatives (paragraphs 17, 42-45 and Figs. 2-4 of Cho).

Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagao, Wang, and Lee, as is applied to claims 1 and 19 above, further in view of Hong et al. (2016/0116663).
With respect to claims 16, 17, and 20, Nagao, Wang, and Lee teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein the first substrate comprises a wavelength converted material that coverts an incident light having a first wavelength into an excitation light having a second wavelength longer than the first wavelength (claim 16); wherein the first optical film comprises a wavelength converted layer between the first substrate and the first optical elements; the wavelength converted layer comprises a wavelength converted material that converts an incident light having a first wavelength into an excitation light having a second wavelength longer than the first wavelength (claim 17); further comprising a wavelength converted layer between the array light source and the light diffusion film module; the wavelength converted layer comprises a wavelength converted material that converts an incident light having a first wavelength into an excitation light having a second wavelength longer than the first wavelength (claim 20).  
As for claim 16, Hong also drawn to optical modules, teaches wherein a first substrate (4022 and 4023) comprises a wavelength converted material that coverts an incident light having a first wavelength into an excitation light having a second wavelength longer than the first wavelength (paragraph 23).  
As for claim 17, Hong teaches wherein the first optical film (4020 and 4050) comprises a wavelength converted layer (4021) between the first substrate (4022) and the first optical elements (4050); the wavelength converted layer comprises a wavelength converted material that converts an incident light having a first wavelength into an excitation light having a second wavelength longer than the first wavelength (paragraph 23).  
As for claim 20, Hong teaches further comprising a wavelength converted layer (4021) between the array light source and the optical film module (4023 and 4050); the wavelength converted layer comprises a wavelength converted material that converts an incident light having a first wavelength into an excitation light having a second wavelength longer than the first wavelength (paragraph 23).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the wavelength converting material/layer of Hong in the light diffusing film module of Nagao, in order to efficiently produce light of a desired color (paragraph 23 of Hong). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Wang reference has been added to teach the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        8/24/2022